DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 02/26/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a heating device with a plurality of heater support portions that support the heater; and at least one first temperature detection unit away from the support face and configured to detect a spatial temperature in the region, wherein the at least one first temperature detection unit is disposed between two mutually adjacent 
The primary reason for allowance for claim(s) 7 is that applicant's claimed invention includes a recording apparatus with a plurality of heater support portions that support the heater; and at least one first temperature detection unit located remotely from the support face and configured to detect a spatial temperature in the region, wherein the at least one first temperature detection unit is disposed between two mutually adjacent heater support portions among the plurality of heater support portions..  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20180004143 to Sasaki discloses a recording apparatus with a heating device with a sensor. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853